16 N.Y.2d 885 (1965)
In the Matter of Eugene M. Hanofee et al., Appellants,
v.
Board of Elections of the County of Sullivan et al., Respondents. (Proceeding No. 1.)
In the Matter of Sam Chonin et al., Respondents,
v.
Board of Elections of the County of Sullivan, Respondent, and Eugene M. Hanofee et al., Appellants. (Proceeding No. 2.)
Court of Appeals of the State of New York.
Argued September 29, 1965.
Decided September 30, 1965.
Robert M. Rosen for appellants.
Seymour A. Kesten for Sam Chonin and Thelma Chonin, respondents.
Carl J. Silverstein for Robert C. Williams and Louis Ratner, respondents.
Milton Levine, County Attorney, for Sullivan County Board of Elections, respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN.
In each proceeding: Order affirmed, without costs; no opinion.
In the second above entitled proceeding: Motion granted.